Citation Nr: 0739334	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-12 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for dizziness, also 
claimed as vertigo, including secondary to bilateral hearing 
loss.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a heart 
condition/hypertension, including as secondary to post-
traumatic stress disorder.

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The veteran's claim 
for increased rating for PTSD arose from a November 2004 
rating decision of the Los, Angeles, California RO.  

In September 2007, the veteran testified at a travel Board 
hearing.

For good cause shown, the Board granted the veteran's motion 
to advance his case on the docket pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

The issues of entitlement to service connection for a heart 
condition/hypertension, including as secondary to PTSD and 
entitlement to an increased rating for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat service.

2.  The veteran's hearing loss was not shown in service or 
for many years thereafter, and is not attributable to disease 
or injury in service.

3.  The veteran's dizziness/vertigo was not shown in service 
and is not attributable to disease or injury incurred in 
service.

4.  The veteran's low back pain was not shown in service and 
is not attributable to disease or injury incurred in service.

4.  The veteran's claimed tinnitus was not shown in service 
and is not attributable to disease or injury incurred in 
service.

5.  The veteran's claimed skin condition was not shown in 
service and is not attributable to disease or injury incurred 
in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Low back pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.  A skin condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in January 2003 and February 
2004.  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by an August 
2007 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

Solicitation of medical opinions is not necessary because (as 
discussed in detail below) there is no indication that the 
claimed disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In addition to the pertinent laws and regulations above 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that his hearing loss, tinnitus, vertigo 
and low back condition are the result of combat service.  

The Board must first consider the veteran's allegations 
regarding his participation in combat.  38 U.S.C.A. § 1154(b) 
(West 2002) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, lay 
evidence of in service incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d) (2007).

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. 
§ 1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, it merely relaxes the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998).

The Board must therefore make an explicit determination as to 
whether the appellant "engaged in combat with the enemy."  
The CAVC has made clear that the veteran's assertions, 
standing alone, cannot as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy".  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In the instant 
case, there is no official evidence, such as combat medals, 
which would indicate that the veteran engaged in combat with 
the enemy.  Moreover, a review of the veteran's service 
personnel and medical records, fails to provide any probative 
evidence indicating that the veteran engaged in combat with 
the enemy. 

The Board must conclude that it has not been established that 
the veteran engaged in combat with the enemy.  Consequently, 
he cannot be afforded the reduced standard of proof under 38 
U.S.C.A. § 1154(b).  

The veteran's service medical records do not show any 
findings or diagnoses of hearing loss, tinnitus, vertigo, a 
low back disorder or a skin disorder.  

Letters dated in March and June 2003 and October 2004 were 
received from the veteran's private physician.  It was 
indicated that the veteran was receiving treatment for 
various disorders including hearing loss, vertigo and low 
back pain.  The physician felt that these disorders were 
clearly associated with the cumulative trauma that the 
veteran suffered from direct involvement in combat during 
World War II.

The veteran and his wife testified at a September 2007 
hearing that his claimed hearing loss, tinnitus, vertigo, low 
back pain and skin disorder all originated in service.  
Specifically, they felt that the veteran's disorders were a 
result of combat duties during service.  

Bilateral Hearing Loss, Vertigo and Low Back Pain

The Board finds that service connection for bilateral hearing 
loss, vertigo and low back pain are not warranted based upon 
the evidence of record.  The service medical records are 
silent as to any complaints, treatment or diagnoses of 
hearing loss, vertigo or low back pain.  
 
With respect to the diagnosis and opinion of the private 
physician who concluded that the veteran's hearing loss, 
vertigo and low back pain had their onset during combat, the 
opinion is not supported by the medical history.  As noted 
above, the evidence does not indicate that the veteran was 
involved in combat.  Rather, the private physician's opinion 
is based solely on a history provided by the veteran.  A 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). The Court of Appeals for Veterans Claims has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Furthermore, there is no medical evidence of hearing loss 
within one year following separation from service, and 
service connection on a presumptive basis is not warranted.  

Also, as service connection for bilateral hearing loss is not 
established, the veteran's claim for dizziness/vertigo as 
secondary to the hearing loss is moot.  

Tinnitus and Skin Disorder

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for tinnitus or a skin condition.  There are no post-service 
medical treatment records pertaining to tinnitus or a skin 
disorder.

The only evidence supporting the veteran's claimed tinnitus 
and a skin disability are his own statements and those of his 
spouse.  Although the veteran is certainly competent to state 
that he has ringing in his ears, there is no medical evidence 
indicating that the veteran had tinnitus due to disease or 
injury in service.  Similarly, there is no evidence 
attributing any skin disability to service.  

In reaching this decision, the entire record was reviewed.  
The Board finds that the preponderance of the evidence is 
against the current existence of tinnitus or a skin disorder.  
Congress specifically limits entitlement to service-connected 
disability to cases where disease or injury have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

As the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss, 
dizziness/vertigo, low back pain, tinnitus and a skin 
condition, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for dizziness/vertigo is denied.

Service connection for low back pain is denied.

Service connection for tinnitus is denied.

Service connection for a skin condition is denied.


REMAND

The Board finds that the veteran's claims for an increased 
rating for PTSD and for a heart condition/hypertension, to 
include a secondary to PTSD warrant further development. 

Regarding the issue of a disability rating in excess of 50 
percent for PTSD, the veteran last underwent psychiatric 
evaluation in March 2005. The veteran and his wife testified 
at the September 2007 hearing that his PTSD symptoms have 
increased in severity.  When the veteran claims that a 
disability is worse than when last examined, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Consequently, the Board concludes that it must remand this 
case to accord the veteran a new examination.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).

The claims folder shows that the veteran is diagnosed as 
having coronary artery disease and hypertension.  The veteran 
has claimed that the disorders are secondary to his service-
connected PTSD.  The Board notes that there is no VA medical 
opinion medical opinion as to the relationship, if any, 
between the veteran's current heart condition/hypertension 
and his service-connected PTSD.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, was enacted.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand for further 
evidentiary development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for an increased rating for PTSD and 
for service connection for a heart 
condition/hypertension, to include as 
secondary to service-connected PTSD.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of the manifestations 
of his PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
psychiatrist should also describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity.  The 
report of the examination should include a 
complete rationale for all opinions 
expressed. All necessary special studies 
or tests are to be accomplished.  The 
examiner should assign a GAF score for the 
veteran's PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  The AMC should also schedule the 
veteran for the appropriate examination to 
determine the nature and etiology of any 
current heart condition/hypertension.  All 
indicated tests should be accomplished. 
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination. The examiner should review 
the claims folder, including the records 
during and after service, and provide an 
opinion concerning the nature and etiology 
of any current heart 
condition/hypertension.  Specifically, the 
examiner should address whether it is at 
least as likely as not (i.e. a 50% or 
greater likelihood) that any current heart 
condition/hypertension was incurred during 
service or is otherwise related to 
service.  If it is determined that a 
current heart condition/hypertension was 
not incurred in service, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e. a 50% 
or greater likelihood) that any current 
heart condition/hypertension was caused or 
worsened by the veteran's service-
connected PTSD.  If the veteran's heart 
condition/hypertension was aggravated by 
his service-connected PTSD, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the heart condition/hypertension (e.g., 
slight, moderate) before the onset of 
aggravation.  The examination report 
should include a complete rationale for 
all opinions given. 

4.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


